DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on August 28, 2020.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 28, 2020 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 13 recite the limitation "the traffic flow".  There is insufficient antecedent basis for this limitation in the claims.

The terms “clean” and/or “cleaning” in claims 2, 10 and 14 are relative terms which renders the claims indefinite. The terms “clean” and/or “cleaning” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The Office notes that the foregoing deficiencies extend to their dependents.

Allowable Subject Matter
Claims 1-20 are rejected but would be allowable if amended to overcome the rejections under 35 USC 112(b):

The following is an examiner’s statement of reasons for allowance:

The features of generate a graph structure from the perception data in association with a neural network model, wherein the graph structure is an incomplete representation of the road network in view of missing data associated with the information sources; complete the graph structure using the neural network model that forms a graph model of the traffic flows, wherein completion of the graph structure includes using the neural network model to de-noise the graph structure according to road constraints between two points in the road network renders independent claims 1, 9 and 13 allowable over the prior art of record, when viewed in before other claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US Patent Publication Nos. 2021/10407284 and 2021/0301479, which relate to neural networks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669